Hutcheson, Justice.
General demurrers to the petition, and special demurrers on the grounds of misjoinder of parties plaintiff and defendant, and causes of action, were sustained, and the petition was dismissed. A petition either in law or in equity must plainly, fully, and distinctly set forth a cause of action (Code of 1933, § 81-101) ; and it is equally important that the facts upon which the petitioner relies for recovery should clearly and distinctly show that he has a cause of action (Anderson v. Swift, 106 Ga. 748, 750, 32 S. E. 542), and the “facts must be so plainly and fully and distinctly set forth as to inform the opposite party of the grounds of the plaintiff’s action, to enable the jury to find an intelligible and complete verdict, and to enable the court to declare distinctly the law of the ease.” Murphy v. Lawrence, 2 Ga. 257, 258. The allegations of the petition are so confused, uncertain, vague, indefinite, and contradictory that this court, under the above rules, is unable to say that the court erred in sustaining the demurrers. Howell v. Rome Grocery Co., 102 Ga. 174 (29 S. E. 178).

Judgment affirmed.


All the Justices oonou/r.